    Case 4:20-cv-00542-ALM Document 9 Filed 10/19/20 Page 1 of 2 PageID #: 43




                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE EASTERN DISTRICT
                             OF TEXAS SHERMAN DIVISION

   EDWARD BUTOWSKY, in his                      )
   personal and professional capacities,        )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           )    Case No. 4:20-cv-00542-ALM
                                                )
                                                )
   MICHAEL ISIKOFF, ELLEN                       )
   RATNER, and VERIZON                          )
   COMMUNICATIONS, INC.,                        )
            Defendants.



                          NOTICE OF VOLUNTARY DISMISSAL


        NOW COMES Edward Butowsky, the Plaintiff, giving notice that he is dismissing his

claims against Defendant Ellen Ratner pursuant to Fed. R. Civ. P. 41. Ms. Ratner has neither

appeared nor answered in this case.

                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky
    Case 4:20-cv-00542-ALM Document 9 Filed 10/19/20 Page 2 of 2 PageID #: 44




                              CERTIFICATE OF SERVICE

       I certify that a copy of this document was filed electronically with the Court's ECF
system on October 19, 2020, which should result in automatic notification to all counsel of
record.

                                         /s/ Ty Clevenger
                                         Ty Clevenger




                                              2
                                              2
